Potts, J.,
delivered the opinion of the court.
The question as to the liability of extra-territorial stocks to taxation in the hands of citizens of this state, has been decided in the case of The State v. Branin. But the prosecutor in this case objects to the assessment made upon Wabash and Erie Canal preferred stocks, in the state of Indiana, held by him, on the ground that this stock has only a speculative, and not a real value. This objection is met by the provision of the second section of the supplement to the act concerning taxes, that personal estate is to be “ assessed at the actual value thereof.” The actual value of such property is its price in the market. If there is no mode of ascertaining this, as if there are no offers, no sales, no criteria by which to test it, the holder should have resorted to the mode pointed out in the 10th and 11th sections of the act, of fixing the value. There is nothing before us in the case, as it is presented, upon which we can give any relief now. Upon a mere question of value, depending upon evidence, the mode of redress is by application first to the commissioners of appeal.
Cited in State v. Powers, 4 Zab. 407; State v. Randolph, 1 Dutch. 430 State v. Parker, 5 Vr. 53.